In consolidated proceedings to review assessments of certain real property for the tax years 1965 through 1973, petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County, entered November 25, 1974, as, after a nonjury trial, confirmed the respective assessments and dismissed the petitions. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and consolidated proceedings remanded to Special Term for further proceedings not inconsistent herewith. Special Term, in applying the sound value method of appraisal to the subject real property, erroneously deemed it to be a specialty. The sound value approach is used to value specialty properties for which there is no market and which possess some element of uniqueness or special use. The subject property is a roller skating rink, which can be converted into some other, economically feasible commercial use without undue cost or expense. Since the property is not unique, it is not a specialty. Possible alternative uses of the subject property include a warehouse, dance-hall or supermarket. Rather than the sound value approach, the property should be assessed in accordance with principles governing the appraisal of nonspecialty commercial properties. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.